Citation Nr: 1022070	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  00-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for the claimed residuals 
of an injury to the fourth finger of the left hand.



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 
1978.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
in Winston-Salem, North Carolina.

The custody of the file was subsequently transferred to the 
RO in New York, New York, which is now Agency of Original 
Jurisdiction (AOJ).

The Veteran testified at a travel board hearing before the 
undersigned Veterans Law Judge at the RO in February 2001.

In April 2001, the Board remanded the file to the RO for 
further development.

The Board issued a decision in June 2002 denying the claim on 
appeal.  The Veteran filed a request for reconsideration in 
March 2003, which the Board denied by a letter in April 2003.

The Veteran thereupon appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, the Court issued an Order granting the 
parties' Joint Motion to vacate the decision and remand the 
case back for actions in compliance with the Court's order.

In December 2007 and January 2009, the Board remanded the 
issue on appeal to the RO for additional evidentiary 
development.

The issues of service connection for a neck, back, and left 
leg conditions have been raised by the record, as indicated 
in a May 2009 Written Statement, but have not been 
adjudicated by the AOJ.  Therefore, the Board does not have 
jurisdiction and refers them to the AOJ for appropriate 
action.  


FINDING OF FACT

The currently demonstrated residuals of an injury to the 
fourth finger of the left hand is shown as likely as not due 
to event that happened during the Veteran's period of active 
service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
left fourth finger disability is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).   
 
Given the fully favorable action taken hereinabove, further 
discussion of VCAA is not required.
 

II.  Service Connection for Left Fourth Finger Disability

The Veteran contends that he suffers from residuals of an 
injury to the fourth finger of the left hand as a result of a 
poor landing in jump school.

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issue on appeal and 
what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A careful review of the service treatment records show that 
the Veteran sustained an injury to the fourth finger of the 
left hand during service in November 1976.  The finger was 
described as being tender and swollen at the proximal 
interphalangeal joint.  At that time, x-ray studies showed no 
fractures.

The Veteran was afforded a fee basis VA examination in 
November 1998.  At that time, the examiner noted that the 
Veteran had paresthesias in the left hand, all the way up to 
the neck.  

There were chronic tenosynovitis changes in the proximal 
interphalangeal joints of both hands.  These joints were 
slightly tender.  X-ray studies of the left hand showed no 
sign of any fracture, dislocation, or other complication.

The examiner indicated that, although the Veteran had 
discomfort and paresthesias in the left thumb and index 
finger, his history of tingling and discomfort all the way up 
to the neck suggested some nerve-conduction problems.

The VA examiner opined that his symptoms were probably 
related to nerve compression at the cervical spine level.  
The Veteran had some mild clinical changes suggestive of 
arthritic changes of both hands.  

The examiner opined that the Veteran's problems were genuine 
and due to chronic arthritic or neurologic changes, which 
might originate from the neck.  The examiner indicated, 
however, that the Veteran's current symptoms did not appear 
to be related to his injury to the fourth finger of the left 
hand sustained during service.

When the Veteran testified at a hearing conducted at the RO 
by the undersigned in February 2001, he reported experiencing 
pain and numbness from the left hand up the arm to his neck 
for about the last 8 to 10 years.  Since 1998, he reported 
receiving treatment from VA in New York and North Carolina.  
He also testified that he had pointed out the enlargement of 
his left ring finger to the fee basis examiner who indicated 
that there was damage to the digit.

The outpatient treatment reports dated from 1998 to 2001 
showed treatment for complaints of pain and numbness in the 
left hand, arm and neck.  

The Veteran underwent another VA examination in April 2009.  
The Veteran told the VA examiner that he injured his finger 
in jump school when he landed poorly.  The Veteran was 
diagnosed with decreased range of motion, strength, and 
hypersensitivity to touch of the left ring finger.  The VA 
examiner concluded that the left finger disability was not 
due to service.  His rationale was, in part, premised on the 
fact that the x-ray was negative after the injury in service.  

However, the Board does not find the April 2009 VA examiner's 
opinion probative in that the premise for his conclusion is 
flawed.  He concluded that the left finger disability was not 
due to service because the x-ray after the injury occurred 
was negative despite swelling, pain, ect.  

The Board notes that an x-ray would not detect decreased 
range of motion, loss of strength, or nerve damage-all the 
symptoms that the Veteran has complained of since his injury.  
Further, the November 1998 VA examiner noted that the Veteran 
had some mild clinical changes suggestive of arthritic 
changes of both hands; however, the April 2009 VA examiner 
did not address whether the Veteran suffered from traumatic 
arthritis of the finger as a result of service.  

Further, the Board also finds the  November 1998 VA 
examiner's opinion has limited probative value in that he 
concluded that the Veteran's finger disability was "probably 
related to nerve compression at the cervical spine level" 
and "current symptoms did not appear to be related to his 
injury."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board notes that a fully informed medical opinion is 
needed in order to clarify the etiology of any current 
condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusions without a factual predicate in the record 
are not considered probative); see also Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).  

Combining the credible testimony of the Veteran regarding the 
symptomatology of his finger since his in-service injury, 
service treatment records showing injury to his finger in 
service, and VA treatment records, as well as private 
treatment records showing a current disability, the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  

The Veteran, however, is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence (i.e., where the evidence supports the 
claim or is in relative equipoise, the Veteran prevails).  38 
U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for an injury to the fourth finger of the 
left hand is warranted in this case.  



ORDER

Service connection for the residuals of an injury to the 
fourth finger of the left hand is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


